
	

113 HRES 166 IH: Condemning any proposals for the arbitrary seizure of funds from federally insured deposit accounts in the United States by the Government without due process.
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 166
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Latham (for
			 himself, Mr. Cole,
			 Mr. Duffy,
			 Mr. Fitzpatrick,
			 Mr. Fortenberry,
			 Mr. Hanna,
			 Mr. King of Iowa, and
			 Mr. Nugent) submitted the following
			 resolution; which was referred to the Committee on Financial
			 Services
		
		RESOLUTION
		Condemning any proposals for the arbitrary
		  seizure of funds from federally insured deposit accounts in the United States
		  by the Government without due process.
	
	
		Whereas to make up for budgetary shortfalls, foreign
			 governments have proposed to subject a one-time tax or fee on individual
			 deposit accounts in financial institutions in their countries;
		Whereas such proposals have incited public panic and
			 raised concerns that large numbers of bank customers may withdraw funds from
			 their depository institutions rapidly and simultaneously, also known as
			 bank runs;
		Whereas such proposals have resulted in temporary capital
			 restrictions and bank closures in fear of prolonged bank runs;
		Whereas such proposals have resulted in bank customers
			 unable to withdraw funds during normal bank operating hours;
		Whereas federally insured deposit accounts help maintain
			 public confidence in the U.S. financial system;
		Whereas such a tax or fee would have a destabilizing
			 effect on American families, businesses, and the overall U.S. financial system;
			 and
		Whereas a financial transaction tax or fee also would be
			 detrimental to average investors in towns all across America, suppress business
			 activity, and harm the U.S. economy from Main Street to Wall Street: Now,
			 therefore, be it
		
	
		That the House of Representatives condemns
			 any proposals for the arbitrary seizure of funds from federally insured deposit
			 accounts in the United States by the Government without due process.
		
